Filed 7/24/15 Candelario v. Candelario CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



RAMIRO CANDELARIO,                                                  D065496

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. ECU06295)

ADRIAN CANDELARIO et al.,

         Defendants and Appellants.


ADRIAN CANDELARIO,                                                  (Super. Ct. No. ECU07049)

         Plaintiff,

         v.

RAMIRO CANDELARIO et al.,

         Defendants.



         APPEAL from a judgment of the Superior Court of Imperial County, Juan Ulloa,

Judge. Affirmed.
      Law Offices of Everardo Vargas Valencia and Everardo Vargas Valencia for

Defendants and Appellants.

      No appearance for Plaintiff and Respondent.

      Defendants and appellants Adrian Candelario and his wife Elsa Candelario were

ordered by the trial court to pay compensatory damages totaling $224,750 plus

prejudgment interest to plaintiff and respondent Ramiro Candelario, Adrian's elder

brother. Before departing for Mexico in late 2007, Ramiro executed a quitclaim deed

conveying commercial properties located in Calexico, California (sometimes subject

properties) to Adrian and himself as joint tenants. Ramiro also added Adrian as a

signatory to his checking accounts.

      Ramiro testified that his intent was for Adrian to manage his business affairs in his

absence and that he did not intend to convey to Adrian an ownership interest in the

subject properties. Adrian, however, testified it was understood that his brother was

conveying to him an ownership interest in the subject properties as compensation for his

management of the properties while Ramiro was away.

      In any event, in late 2010 Ramiro returned and resumed control of the subject

properties and, in March 2011, he filed a lawsuit alleging Adrian (and Elsa) had

wrongfully possessed said properties and misappropriated funds. The trial court ruled in

Ramiro's favor, finding he never intended to convey a property interest to Adrian.

      On appeal, defendants only contest the damages award, alleging that the trial

court's calculation of damages was not supported by the record. We conclude substantial

evidence in the record supports the damages award and, thus, affirm the judgment.



                                            2
                                 FACTUAL OVERVIEW

       Adrian and Ramiro are brothers from a family of 15 siblings. They both grew up

in the village of La Huerta in the Mexican state of Jalisco and immigrated to the United

States as adults. Ramiro was approximately 72 years old at the time of judgment. Adrian

is approximately 10 years younger than Ramiro. Neither of them speaks English

particularly well and neither possesses any formal education beyond elementary school,

except for some vocational training Adrian received.

       Adrian, despite not being proficient in English, is a naturalized United States

citizen. In the past, Adrian amassed significant profits from investing in real estate.

Adrian purchased his first home in 1986, which he sold at a profit of $120,000. He also

purchased a pair of condominiums, netting $225,000 from the sale of one of them. In

2008, Adrian assisted Ramiro in conducting a short sale.

       Circa 2007, Ramiro owned a business, "Ramiro Trucking," based in Calexico,

California as well as parcels of land forming a commercial complex that housed both the

trucking business and commercial tenants who paid Ramiro rent. The property is broken

up into three assessor parcels (03, 04, and 05) and is located on 106 West 7th Street and

110 West 7th Street in Calexico. Adrian was a salaried employee of Ramiro Trucking.

Adrian began working for Ramiro in September 2006. According to Adrian's testimony,

Ramiro first hired Adrian to examine Ramiro's accounts.

       At or near the time of the conveyances, Ramiro was in ill health. He had been

suffering from depression since the death of his wife in 2004. Ramiro was also diabetic

and was suffering from sciatic nerve problems. Ramiro decided to sell his trucking

business and return to Mexico. In January 2007, Ramiro added Adrian as a signatory to

                                              3
his business and personal checking accounts and executed a quitclaim deed naming

himself and Adrian as joint tenants to a portion of Ramiro's commercial property in

Calexico. In October 2007, Ramiro executed quitclaim deeds conveying two other

commercial properties to Ramiro and Adrian as joint tenants. Adrian did not pay Ramiro

anything for the subject properties.

       The notary public who prepared and witnessed the deeds, Lourdes Olivas, testified

at trial that Ramiro told her he was terminally ill1 and wanted to ensure his properties did

not go to the government when he died. According to Olivas, Ramiro expected Adrian to

administer the subject properties in Ramiro's absence and disburse the subject properties

among their siblings if he died while in Mexico.

       Olivas testified that Ramiro initially believed a power of attorney in favor of

Adrian would allow Ramiro to carry out his intentions. Olivas, however, told Ramiro

that the power of attorney would not allow Adrian to control the property after Ramiro

died and suggested he instead execute deeds naming Adrian as a joint tenant.

       Ramiro testified that he did not understand he was conveying an ownership

interest to Adrian when he deeded the subject properties to himself and Adrian as joint

tenants. Instead, Ramiro merely intended to have Adrian administer the property in his

absence. As noted, Adrian testified that he received an ownership interest in the subject

properties as compensation for his management of said properties and that this was

understood between the two of them.




1     Ramiro denied ever saying he was terminally ill, but testified that he felt like he
was dying and was in ill health.
                                             4
       Ramiro departed for Mexico sometime in December 2007, leaving Adrian to

manage the subject properties and collect rents from tenants. Adrian collected rent

monies from tenants, deposited the funds in the jointly-held business account and used

the account to pay the expenses of maintaining the subject properties. Adrian also

withdrew funds for Ramiro's use in Mexico, at Ramiro's request.

       Following Ramiro's departure, Adrian withdrew $30,000 from the joint account

and deposited it into a certificate of deposit account (CD). Adrian later withdrew the

$30,000 along with what he claimed was $740 of earned interest from the CD. In

February 2008, Adrian collected $25,000 from the sale of two vehicles and a trailer from

the trucking business. In early 2008, Ramiro agreed to loan his brother Alejandro

$20,000 and sent instructions to Adrian to loan the money from their joint bank account.

Adrian gave Alejandro $25,000. Alejandro returned $5,000 immediately to Adrian,

which Adrian deposited into his own personal bank account. Alejandro repaid the

$20,000 loan in July 2008, making the check payable to Adrian.

       Ramiro reported rents derived from the subject properties on his income tax

returns. Adrian helped Ramiro report his income by informing Ramiro that he was

collecting a steady income of rent of $3,500 a month or $42,000 annually. In 2010,

Adrian collected $800 a month for six or seven months from J&J Supply, one of the

tenants of the subject properties. However, Adrian did not deposit any of this rental

income into the joint account, but instead kept the money and reported it as income on his

tax returns.

       In November 2010, Ramiro returned to California. That month, Ramiro and

Adrian purchased a car for Ramiro's personal use using Adrian's funds. On December 3,

                                            5
2010, Adrian showed Ramiro the quitclaim deeds and declared that he, Adrian, owned

the subject properties. Following this incident, Ramiro checked the joint business

account and discovered his funds had dwindled to $14,000. Ramiro closed the account.

Shortly after the confrontation with Ramiro, Adrian executed a quitclaim deed

transferring ownership of the subject properties to himself and his wife Elsa as joint

tenants. Ramiro nonetheless resumed control of the subject properties later that month.

                              PROCEDURAL OVERVIEW

       In late February 2011, Adrian filed a lawsuit against Ramiro and Ramiro's new

wife, Griselda Candelario, alleging that they had purchased and received a car from

Adrian without tendering payment. In early March 2011, Ramiro in response filed a

separate lawsuit against Adrian and Elsa alleging they wrongfully possessed the subject

properties and misappropriated funds derived from those properties. Adrian's lawsuit

was transferred and consolidated with Ramiro's lawsuit. A bench trial was held in early

October 2013.

       At the conclusion of the trial, as noted the court found that Ramiro had not

intended to transfer to Adrian an ownership interest in the subject properties and that

Ramiro was in fact the sole owner of said properties. The court further determined that

during the time Adrian was in charge of Ramiro's affairs, Adrian collected $172,800 in

rent. Adrian used the account funds to pay himself a salary of $28,000 and to pay

between $21,000 and $27,000 in expenses. The court found that in addition to the rents,

Adrian misappropriated at least $80,000 ($30,000 withdrawn from the joint account plus

$750 in interest; $25,000 from the sale of equipment; and $25,000 for the loan to

Alejandro Candelario).

                                             6
       As part of the judgment, the court ordered Adrian and Elsa to execute quitclaim

deeds returning the subject properties to Ramiro. The court also ordered Adrian to pay

compensatory damages to Ramiro as follows:

       "a.    $30,750.00 plus prejudgment interest from December 7, 2007;

       "b.    $25,000.00 plus prejudgment interest from February 28, 2008;

       "c.    $25,000.00 plus prejudgment interest from July 31, 2008; and

       "d.    $172,800.00,

              "i.     subject to set-off for such expenses for which Adrian Candelario

properly accounts,

              "ii.    subject to set-off for salary of $800.00 per month for 36 months,

              "iii.   plus prejudgment interest based on such accounting[.]"

       As to Adrian's claim against Ramiro, the court awarded Adrian $13,200 in

compensatory damages plus prejudgment interest from December 31, 2010, plus the cost

of suit in regards to that case only.

                                        DISCUSSION2

       A. Standard of Review

       We review the record to determine if the trial court's damages award is supported

by substantial evidence. "In so doing, we 'view the evidence in the light most favorable

to the prevailing party, giving it the benefit of every reasonable inference and resolving

all conflicts in its favor in accordance with the standard of review so long adhered to by


2       Ramiro did not file a respondent's brief with the court. Nonetheless, we review
Adrian's claims on the merits and will reverse the trial court's damages award only if
prejudicial error is found. (See Kennedy v. Eldridge (2011) 201 Cal.App.4th 1197, 1203,
citing In re Bryce C. (1995) 12 Cal.4th 226, 232–233.)
                                             7
this court.' (Jessup Farms v. Baldwin (1983) 33 Cal.3d 639, 660.) If the record

demonstrates substantial evidence in support of the judgment, we must affirm even if

there is substantial contrary evidence." (Donovan v. Poway Unified School Dist. (2008)

167 Cal.App.4th 567, 582.)

       "When a trial court's factual determination is attacked on the ground that there is

no substantial evidence to sustain it, the power of an appellate court begins and ends with

the determination as to whether, on the entire record, there is substantial evidence,

contradicted or uncontradicted, which will support the determination, and when two or

more inferences can reasonably be deduced from the facts, a reviewing court is without

power to substitute its deductions for those of the trial court. If such substantial evidence

be found, it is of no consequence that the trial court believing other evidence, or drawing

other reasonable inferences, might have reached a contrary conclusion." (Bowers v.

Bernards (1984) 150 Cal.App.3d 870, 873-874.) "As long as there is such evidence, and

it is 'substantial' -- that is, of 'ponderable legal significance,' 'reasonable in nature,

credible, and of solid value' -- we are bound to uphold the judgment." (Grappo v.

Coventry Fin. Corp. (1991) 235 Cal.App.3d 496, 507.)

       B. Analysis

       Defendants do not contest the court's finding that Ramiro owns the subject

properties. Rather, as noted, defendants contend the compensatory damages the court

awarded to Ramiro are not supported by substantial evidence because Ramiro's estimate

of how much money Adrian misappropriated is overly speculative. In support of this

claim, defendants cite testimony from Ramiro that Ramiro did not know exactly how

much money was in the various accounts before he left for Mexico. Ramiro also

                                                 8
admitted at trial that his estimates of how much money defendants owed him did not take

into account various expenses related to upkeep of the subject properties and/or

withdrawals or remittances from the account to Ramiro and his current wife, Griselda.

We reject defendants' contention.

        As demonstrated by the record, the court awarded Ramiro $30,750 plus

prejudgment interest for the $30,000 Adrian took from their joint account and placed in a

CD. Adrian himself testified he took the $30,000 from the checking account, placed the

money in a CD and earned $740 in interest before withdrawing and keeping the money.

Ramiro denied ever authorizing Adrian to withdraw theses funds and place them in a CD.

We conclude this evidence is substantial and supports the finding of the court on this

particular item of damage. (See Bowers v. Bernards, supra, 150 Cal.App.3d at pp. 873-

874.)

        The court next awarded Ramiro damages of $25,000 for proceeds from the sale of

two trucks by Adrian. Adrian acknowledged selling the two trucks. Alejandro testified

he witnessed the sale of the two trucks by Adrian for $25,500. According to Ramiro, he

had authorized Adrian to sell the trucks for $25,000, money which was supposed to be

deposited into the joint account. Ramiro testified he did not authorize Adrian to keep the

funds for himself. Again, we conclude this evidence is substantial and supports the

award of this particular item of damage by the court.

        The $25,000 award for the loan Adrian made to Alejandro is also supported by

substantial evidence in the record. Alejandro testified he received $25,000 from Adrian

after Ramiro approved a $20,000 loan. Alejandro immediately paid back the extra

$5,000, but he gave the money directly to Adrian. When Alejandro repaid the $20,000

                                             9
loan, he wrote a check to Adrian, who in turn kept the money. Ramiro testified Adrian

was not entitled to keep any of this money. Such evidence is more than sufficient to

support the court's award of this particular item of damage.

       The assessment of how much rental money Adrian owed Ramiro is also supported

by the evidence in the record. Ramiro, with the help of Adrian, reported the rents from

the subject properties in Ramiro's income tax returns filed during the years he was living

in Mexico. Adrian also testified in 2010 he received $800 a month in rent for six or

seven months from J&J Supply. Unlike the rental income Adrian collected from other

tenants of the subject properties, Adrian did not deposit the rents paid by J&J Supply into

the joint account, but instead reported it as his own income.

       Over the course of four years, $42,000 in annual rental income for the subject

properties comes to $168,000. In addition, $800 a month over six months totals $4,800.

Adding these two figures supports the court's award of $172,800 in misappropriated

rental income.

       Adrian began helping Ramiro manage his business affairs sometime in 2006,

roughly a year before Ramiro executed the quitclaim deeds. Adrian also helped examine

Ramiro's accounts. When Ramiro returned in late 2010, he found the funds in his

business account had been reduced to about $14,000. On this record, we conclude a

reasonable fact finder could have inferred that Adrian misappropriated about four years

worth of rent. (See Donovan v. Poway Unified School Dist., supra, 167 Cal.App.4th at p.

582 [noting "we 'view the evidence in the light most favorable to the prevailing party,

giving it the benefit of every reasonable inference and resolving all conflicts in its

favor'"].)

                                             10
       Defendants claim that Ramiro's failure to take into account various expenses in

calculating what defendants owed him rendered the damages award overly speculative.

We disagree. "In general, one who has been tortiously injured is entitled to be

compensated for the harm and the injured party must establish 'by proof the extent of the

harm and the amount of money representing adequate compensation with as much

certainty as the nature of the tort and the circumstances permit.'" (Clemente v. Cal.

(1985) 40 Cal.3d 202, 219.)

       Here, we conclude the record provides sufficient evidence to show Ramiro met his

burden to establish the damages arising from defendants' misappropriation of funds. As

noted, the various damage awards are supported by specific figures drawn from the trial

record, most if not all of which are supported by Adrian's own testimony. Although the

record suggests that at least some of the rental funds were used for expenses such as taxes

and remittances to Ramiro, we conclude the court properly accounted for such expenses

by reducing Ramiro's damages in an amount equal to Adrian's salary and any expenses

Adrian incurred that were supported by sufficient evidence.




                                            11
                                       DISPOSITION

       The judgment is affirmed. Because Ramiro did not appear in this appeal, he is not

entitled to the costs of his appeal.



                                                                   BENKE, Acting P. J.

WE CONCUR:


NARES, J.


HALLER, J.




                                           12